        Case: 3:19-cv-00649-jdp Document #: 36 Filed: 05/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN


John K. MacIver Institute for                       )
Public Policy and William                           )
Osmulski,                                           )
                                                    )       No. 3:19-cv-00649-JDP-SLC
               Plaintiffs,                          )
                                                    )
v.                                                  )
                                                    )
Tony Evers, in his official capacity                )
as Governor of the State of                         )
Wisconsin,                                          )
                                                    )
                      Defendant.




                                     NOTICE OF APPEAL


       Notice is hereby given that the John K. MacIver Institute for Public Policy and William

Osmulski, Plaintiffs in the above-captioned case, hereby appeal to the United States Court of

Appeals for the Seventh Circuit the Judgment and the Order on Summary Judgment both entered

in this case on April 14, 2020 (Docket 32).


Dated: May 14, 2020
Served via CM/ECF                                           Respectfully Submitted,

                                                            /s/ Daniel R. Suhr
                                                            Daniel R. Suhr
                                                            WI State Bar #6321108
                                                            dsuhr@libertyjusticecenter.org
                                                            Liberty Justice Center
                                                            190 South LaSalle Street, Suite 1500
                                                            Chicago, Illinois 60603
                                                            Telephone (312) 263-7668
                                                1
